DETAILED ACTION

Brief Summary
This is a final Office action addressing reissue U.S. Application 15/340,223 (hereafter “the ‘223 Application”).

Based upon review of the reissue ‘223 Application, the application was filed on November 1, 2016, with the Reissue Declaration being filed November 16, 2016.  The ‘223 Application is a reissue of U.S. Patent No. 8,879,095 (hereafter “the ‘095 Patent”), being issued on November 4, 2014, with original claims 1-6.  The ‘095 Patent was filed as U.S. Application 13/299,947 (hereafter “the original ‘947 Application”), being filed on November 18, 2011, whereby the original ‘947 Application claims priority to Japanese Patent Application 2011-125368, filed June 3, 2011.

As noted above, the ‘095 Patent issued with original claims 1-6.  A preliminary amendment was filed on November 1, 2016 that added new claims 7-10, keeping claims 1-6 in their original form.  

A final Office action was mailed on February 13, 2020, which indicated that claims 1-6 were patentable, and that claims 7-10 were rejected. Subsequently, the Applicant filed an amendment with the instant request for continued examination on June 15, 2020, whereby in the amendment dated June 15, 2020, claims 7-9 are canceled, and claim 10 is amended. With this, claims 1-6 and 10 are currently pending, with claim 1, 5, 6, and 10 being independent.

The present application is being examined under the pre-AIA  first to invent provisions. 



Claim Objections
Claim 12 is objected to because of the following informalities:  
In claim 12:
in lines 3 and 4, “image forming devices” should read “image forming [devices] apparatuses”;
in lines 4 and 5, “a first image forming device and a second image forming device” should read “a first image forming [device] apparatus and a second image forming [device] apparatus”;
in line 9, “the second image device” should read “the second image [device] forming apparatus”; and
in line 10, “the second image device” should read “the second image [device] forming apparatus”. 

Appropriate correction is required.


Reissue Declaration and Rejection under 35 U.S.C. 251
Claims 1-6 and 10-12 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251.  See 37 CFR 1.175.  The nature of the defect(s) in the Declaration is set forth in the discussion below.

As indicated in the previous Office action dated February 23, 2021, the reissue declaration filed on February 26, 2020 is now defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
the error statement fails to identify at least one error which is relied upon to support the reissue application.  

Particularly, the reissue declaration filed February 26, 2020 includes an error statement that recites “At least claim 7 of the reissue application is broader than claim 1 of Patent No. 8,879,095, because it excludes features of the management apparatus recited in claim 1. … In particular, we failed to claim the functions of the display and the accepting unit.  At least claim 7 corrects this error, because it claims these overlooked aspects.”

With this, the Applicant has not submitted a substitute Declaration or has not explicitly identified, on the record, an error being relied upon as the basis for reissue (e.g., in the remarks accompanying an amendment). Here, the instant amendment dated June 22, 2021 does not include a claim 7, as the claim 7 has being canceled, and none of the claims include an “accepting unit”.  Because of this, the error noted in the error statement that was relied upon in 

In this regard, 37 CFR 1.175(d) states:
(d)  If errors previously identified in the inventor’s oath or declaration for a reissue application pursuant to paragraph (a) of this section are no longer being relied upon as the basis for reissue, the applicant must identify an error being relied upon as the basis for reissue.

Further, MPEP 1414.03(I) states:
For applications filed on or after September 16, 2012, if additional defects or errors are corrected in the reissue after the filing of the reissue oath or declaration, a supplemental reissue oath or declaration is not required. However, where all errors previously identified in the reissue oath/declaration are no longer being relied upon as the basis for reissue, the applicant must explicitly identify on the record an error being relied upon as the basis for reissue (e.g., in the remarks accompanying an amendment). See 37 CFR 1.175(d). Identification of the error must be conspicuous and clear, and must comply with 35 U.S.C. 251. [Emphasis added].

Thus, as discussed in the Office action dated February 23, 2021, consistent with MPEP 1414.03, the applicant must explicitly identify on the record an error being relied upon as the basis for reissue (e.g., in the remarks accompanying an amendment). See 37 CFR 1.175(d). Identification of the error must be conspicuous and clear, and must comply with 35 U.S.C. 251.  In this regard, the Remarks filed with the instant amendment dated June 22, 2021 are not seen to provide on the record an identification of an error being relied upon as the basis for reissue.  Correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 10 and 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication 2009/0021768, with the inventor of Purpura et al. (hereafter “Purpura”), being cited in the Information Disclosure Statement dated December 30, 2016.

Regarding claim 10, Purpura discloses an image forming system [see Fig. 1; also see Abstract], comprising:
a plurality of image forming apparatuses [see Fig. 1, with the preferred print device 130 and the auxiliary print device 140; also see paragraphs 0022 and 0026-0027] including:
a first image forming apparatus [being the preferred print device 130; also see Figs. 1 and 4]; and 
a second image forming apparatus [being the auxiliary print device 140; also see Figs. 1 and 5]; and

accept a designation by a user of a ranked storage priority for each of the plurality of image forming apparatus in the image forming system [see paragraph 0031, wherein “Upon receipt, the virtual print driver 220 determines what device is the user's preferred print device 130 by querying the directory server 120 for the user's preferred device assignment. In another embodiment, the user’s preferred print device 130 is determined when the user logs on to the network at client device 110.”; also see paragraph 0049, wherein “ In another embodiment, the process is identical as the abovementioned except that the virtual print driver 220 receives a user's preferred print device 130 assignment in an authentication token upon accessing the network 100.”; also see paragraph 0026, wherein “In another embodiment of the invention, the preferred print device 130 assignment is dynamic and a preferred print device 130 assignment changes independently and automatically depending on document retrieval. More specifically, when a user frequently prints documents at a print device other than his preferred, the information is collected and used to determine whether the user's preferred device should be reassigned to the frequented print device.”; also see paragraphs 0022, 0035, and 0055];
 and
transmits first image data to the first image forming apparatus based on the ranked storage priority [see paragraphs 0032-0033, wherein “After making this determination, the virtual print driver 220 sends the print data to the sending unit 230 which sends the print data to the user’s assigned preferred print device 130.”];
wherein the second image forming apparatus [being the auxiliary print device 140; also see Figs. 1 and 5] includes:

a display [included in the user interface unit 510, seen in Fig. 5]; and
a second processor programmed to:
accept login information of the user [see paragraphs 0025-0027, whereby paragraph 0027 states “In an embodiment of the invention, a user walks up to the auxiliary print device 140 and requests a document printed at a network 100 connected client device 110 to be printed at that location. Since the auxiliary print device 140 is not the user's preferred print device 130, the auxiliary print device 140 does not have the document stored locally and must query the directory server 120 to obtain the user's preferred print device 130 information.”; also see paragraph 0044, wherein “Generally, the user interface is a type of control panel on the auxiliary print device 140 where users can input information to authenticate themselves in order to obtain a hard copy print of a document printed at a client device 110 communicatively coupled to the network 100.”; also see paragraph 0052];
display on the display an attribute of the first image data associated with the login information of the user that is remotely stored in the first image forming apparatus [see Fig. 5, via the user interface unit 510; also see paragraphs 0052-0054, wherein “After the request is made, the auxiliary print device 140 receives S940 a list of documents stored by the non-preferred user at their preferred print device 130. From this list the non-preferred user selects S945 the documents he would like to print locally.”; also see paragraphs 0044-0046, wherein “Generally, the user interface is a type of control panel on the auxiliary print device 140 where users can input information to authenticate themselves in order to obtain a hard copy print of a document printed at a client device 110 communicatively coupled to the network 100. 
the attribute of the first image data being displayed in the same manner as if it were locally stored  in the memory [see paragraphs 0051-0052, whereby regarding the preferred print device 130: paragraph 0051 states “Afterwards, a list is presented S825 to the preferred user of all their stored documents.”, and regarding the auxiliary print device 140: paragraph 0052 states “After the request is made, the auxiliary print device 140 receives S940 a list of documents stored by the non-preferred user at their preferred print device 130. From this list the non-preferred user selects S945 the documents he would like to print locally.”; thus, the “list of documents” appears to be presented in the same manner in both the preferred print device and the auxiliary print device; therefore, “the attribute of the first image data”, being the list of documents, is “being displayed in the same manner as if the first image data were locally stored in the second image forming apparatus”, as required]; and
accept a print command for printing the first image data on the second image forming apparatus instead of the first image forming apparatus [see paragraph 0027, wherein “After obtaining the user's preferred print device 130 information, the auxiliary print device 140 requests the printed document from the user's preferred print device 130 and prints the document locally.”; also see paragraph 0052, wherein “Then, the auxiliary print device receives S920 the user's assigned preferred print device information from the directory server 120 and a request S920 is made for print data 415 from the user's assigned preferred print device 130. After the request is made, the auxiliary print device 140 receives S940 a list of documents stored by the 

Regarding claim 12, Purpura discloses a method for printing image data [see Abstract; also see paragraph 0007], comprising:
	accepting a designation by a user of a ranked storage priority for each of a plurality of image forming apparatuses in an image forming system [see paragraph 0022, wherein “In one embodiment, the system includes a client device 110, a network 100, a directory server 120, preferred print device 130, and an auxiliary print device 140. Typically, the system includes a plurality of print devices connected to the network 100 with the above mentioned for explanation purposes only.”; also see paragraph 0031, wherein “Upon receipt, the virtual print driver 220 determines what device is the user's preferred print device 130 by querying the directory server 120 for the user's preferred device assignment. In another embodiment, the user’s preferred print device 130 is determined when the user logs on to the network at client device 110.”; also see paragraph 0049, wherein “ In another embodiment, the process is identical as the abovementioned except that the virtual print driver 220 receives a user's preferred print device 130 assignment in an authentication token upon accessing the network 100.”; also see paragraph 0026, wherein “In another embodiment of the invention, the preferred print device 130 assignment is dynamic and a preferred print device 130 assignment changes independently and automatically depending on document retrieval. More specifically, when a user frequently prints documents at a print device other than his preferred, the information is collected and used to determine whether the user's preferred device should be reassigned to the frequented print device.”; also see paragraphs 0035 and 0055], 

	transmitting first image data to the first image forming apparatus based on the ranked storage priority [see paragraphs 0032-0033, wherein “After making this determination, the virtual print driver 220 sends the print data to the sending unit 230 which sends the print data to the user’s assigned preferred print device 130.”];
storing the first image data in the first image forming apparatus [see paragraphs 0038-0039, wherein “The storage unit 410 can be any device and/or program or combination thereof, which allows the preferred print device 130 to store information including preferred users' print data 415. Generally, the print data 415 is information related to documents printed by a preferred user at a client device 110 over the network 100.”];
accepting login information of the user at the second image device [see paragraphs 0025-0027, whereby paragraph 0027 states “In an embodiment of the invention, a user walks up to the auxiliary print device 140 and requests a document printed at a network 100 connected client device 110 to be printed at that location. Since the auxiliary print device 140 is not the user's preferred print device 130, the auxiliary print device 140 does not have the document stored locally and must query the directory server 120 to obtain the user's preferred print device 130 information.”; also see paragraph 0044, wherein “Generally, the user interface is a type of control panel on the auxiliary print device 140 where users can input information to authenticate themselves in order to obtain a hard copy print of a document printed at a client device 110 communicatively coupled to the network 100.”; also see paragraph 0052];

the attribute of the first image data being displayed in the same manner as if the first image data were locally stored in the second image forming apparatus [see paragraphs 0051-0052, whereby regarding the preferred print device 130: paragraph 0051 states “Afterwards, a list is presented S825 to the preferred user of all their stored documents.”, and regarding the auxiliary print device 140: paragraph 0052 states “After the request is made, the auxiliary print device 140 receives S940 a list of documents stored by the non-preferred user at their preferred print device 130. From this list the non-preferred user selects S945 the documents he would like to print locally.”; thus, the “list of documents” appears to be presented in the same manner in both the preferred print device and the auxiliary print device; therefore, “the attribute of the first 
a print command for printing the first image data on the second image forming apparatus instead of the first image forming apparatus [see paragraph 0027, wherein “After obtaining the user's preferred print device 130 information, the auxiliary print device 140 requests the printed document from the user's preferred print device 130 and prints the document locally.”; also see paragraph 0052, wherein “Then, the auxiliary print device receives S920 the user's assigned preferred print device information from the directory server 120 and a request S920 is made for print data 415 from the user's assigned preferred print device 130. After the request is made, the auxiliary print device 140 receives S940 a list of documents stored by the non-preferred user at their preferred print device 130. From this list the non-preferred user selects S945 the documents he would like to print locally.”].



Response to Arguments
Applicant’s arguments, filed June 22, 2021, with respect to the previously cited rejection of claim 11 as being anticipated by the reference of Osada (U.S. Pat. App. Pub. 2008/0212131) have been fully considered and are persuasive.  With the instant amendment dated June 22, 2021, the reference of Osada fails to expressly disclose the feature that requires the client apparatus to “accept a designation of a ranked storage priority for each of the plurality of image forming apparatuses in the image forming system; and transmit first image data to the first image forming apparatus based on the ranked storage priority”, as now required in independent claim 10.  Thus, 



Allowable Subject Matter
Claims 1-6 are seen to include subject matter that is allowable over the prior art of record.

Additionally, claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon filing a substitute Declaration or explicitly identifying, on the record, an error being relied upon as the basis for reissue (e.g., in the remarks accompanying an amendment).


The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claims 1, 5, and 6, in the Examiner’s opinion, it would not have been obvious to have the image forming systems, as claimed, include the combined structure of the management apparatus, the transmitter, a plurality of image forming apparatuses, such that “management apparatus” includes a storage unit “that stores authentication information including  wherein the plurality of storage locations have different priority levels which are set in the transmitter, and when the retrieval unit cannot retrieve the image data from the one of the storage locations having a highest one of the priority levels, the retrieval unit retrieves the image data from one of the storage locations having a second highest one of the priority levels.”, as recited in independent claim 1, and similarly recited within independent claims 5 and 6.  The prior art of record is not seen to expressly disclose the combination of these claimed features.  With this, as indicated above, claims 1-6 are still rejected under 35 U.S.C. 251, as being based on a defective reissue declaration, but these claims are seen to include allowable subject matter over the prior art of record.

Regarding claim 11, in the Examiner’s opinion, it would not have been obvious to have the image forming system, as claimed in independent claim 10, further include the functionality of the client apparatus programmed to store the designation of the ranked storage priority for the .



Information Disclosure Statement
The reference noted in the Information Disclosure Statement filed May 7, 2021 has been considered (see attached initialed and signed PTO form PTO/SB/08a).





Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
U.S. Patent Application Publication 2011/0191839, with the inventor of Noriko Kota, discloses an image forming apparatus having that accepts a designation of a ranked storage priority of external input devices.

Applicant’s amendment necessitated the new ground(s) if rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joseph R. Pokrzywa, whose telephone number is (571) 272-7410. The Examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/JOSEPH R POKRZYWA/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


	Conferees:

	/ERON J SORRELL/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            /M.F/Supervisory Patent Examiner, Art Unit 3992